Quinn, Chief Judge
(dissenting):
An accused serving a sentence in a civilian jail is not in the same position as one who is arrested or otherwise deprived of his freedom of movement as a suspect or accused. The jail cell to the sentenced prisoner is his place of abode; it is his home. In my opinion, therefore, the atmosphere of restraint incident to his status, does not generate the same psychological pressure as custodial restraint incident to station house interrogation or street arrest. I agree with the determination by the Court of Appeals for the Fifth Circuit that an interview conducted with a person while he is “serving a state sentence cannot be properly viewed as subjecting him to the overbearing psychological pressures incident to the ‘custodial interrogation’ contemplated in Miranda.” Mathis v United States, decided April 28, 1967, 35 U. S. Law Week 2644-2645. Since the conditions of implied coercion postulated in *87Miranda v Arizona, 384 US 436, 16 L ed 2d 694, 86 S Ct 1602 (1966), are absent from the conditions of the accused’s interrogation, the safeguards designed by Miranda to protect against the coercive pressures are inapplicable. See United States v Knight, 261 F Supp 843 (ED Pa) (1966). I am satisfied from this record of trial that the accused was appropriately advised of his right to remain silent and of his right to counsel and understood he had a free choice to remain silent or to speak. He elected voluntarily to speak. Kear v United States, 369 F2d 78, 83 (CA 9th Cir) (1966). I would sustain the law officer’s ruling admitting the pretrial statements, and affirm the decision of the board of review.